Citation Nr: 0734840	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  96-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a service-connected lumbar spine disorder for the 
period between April 16, 1991 and June 27, 1996.

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasenegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The RO in Reno, Nevada currently 
has original jurisdiction over the veteran's claims.   

Procedural history

The veteran served on active duty in the United States Army 
from July 1969 to July 1971.

The increased rating claim

In a December 1971 rating decision, the RO in Providence, 
Rhode Island granted service connection for back strain; a 
noncompensable (zero percent) disability rating was assigned.  
A June 1989 rating decision increased the service-connected 
back strain to 10 percent disabling.

A September 1991 rating decision continued the rating 
assigned the veteran's service-connected back strain at 10 
percent disabling.  The veteran perfected an appeal of the 
September 1991 rating decision.  The veteran presented 
personal testimony before a Hearing Officer at the Providence 
RO in April 1992.  The transcript of the hearing is 
associated with the veteran's claims folder.  The Hearing 
Officer continued the 10 percent rating for the service-
connected lumbar spine disorder in a May 1992 decision.  The 
case was then certified to the Board.

The Board remanded the increased rating issue for further 
development in November 1994.  In an October 1995 rating 
decision, the RO increased the veteran's service-connected 
back strain to 20 percent disabling.  The veteran continued 
to express disagreement.  The Board denied a disability 
rating in excess of 20 percent in an April 1996 decision.  
The veteran appealed the Board's April 1996 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a single-judge Memorandum decision dated August 
13, 1997, the Court vacated and remanded the Board's 
decision.  

In a December 1997 rating action, the RO increased the 
service-connected back disability to 40 percent disabling, 
effective June 27, 1996.  In April 1998, the Board remanded 
the claim for additional development.  

The service connection claim

In a July 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a thoracic 
spine disorder.  The veteran initiated an appeal of that 
decision, which was perfected with the timely submission of 
his substantive appeal (VA Form 9) in February 1997.

Both claims

Both the increased rating claim and the service connection 
claim were before the Board in June 2002.  At that time, the 
Board assigned a 40 percent disability rating for the back 
disability from April 16, 1991 and a 60 percent rating 
effective June 27, 1996.  The Board also denied the veteran's 
claim of entitlement to service connection for a thoracic 
spine disorder.

The veteran appealed the Board's June 2002 decision to the 
Court.  In March 2004, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the Board had 
issued two decisions dated June 27, 2002 which adjudicated 
the issues on appeal.  The parties asserted, however, that 
the portions of the Board decisions which were favorable to 
the veteran (i.e., the assignment of a 40 percent rating 
effective April 16, 1991 and a 60 percent rating effective 
June 27, 1996) were not to be disturbed.  See the March 2004 
Joint Motion for Partial Remand, page 2.  An Order of the 
Court dated April 1, 2004 granted the motion and remanded the 
veteran's claims.

An April 2005 decision of the Board again denied the claim 
for entitlement to service connection for a thoracic spine 
disorder, which the veteran appealed to the Court.  In 
September 2006, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Partial Remand.  In that Joint 
Motion, the parties noted that the Board failed to address 
the issue of entitlement to a disability rating in excess of 
40 percent for service-connected low back disorder between 
April 16, 1991 and June 27, 1996 which was still on appeal.  
See the September 2006 Joint Motion, page 6.  Additionally, 
the parties indicated that the Board failed to address 
evidence in favor of the veteran and thus did not provide 
adequate reasons and bases for the denial of service 
connection for the thoracic spine disability.  Id. at 4.  An 
Order of the Court dated September 21, 2006 granted the 
motion and remanded the claims.  The case was subsequently 
returned to the Board.

Remanded issue

The issue of entitlement to service connection for a thoracic 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Resource Center (AMC) in Washington, DC.

Issues not on appeal

With respect to the increased rating issue, the record before 
the Court indicates that the veteran is not seeking a rating 
in excess of the currently assigned 60 percent for the 
service-connected lumbar spine disability.  Rather, he seeks 
a disability rating in excess of the currently assigned 40 
percent for the period from April 16, 1991 to June 27, 1996.

Four other issues on appeal [whether new and material 
evidence has been submitted which is sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for pes planus and plantar warts of the feet with callous 
formation and residual scars; entitlement to service 
connection for a bilateral hip disorder claimed as secondary 
to service-connected low back disorder; and entitlement to a 
disability rating in excess of 30 percent for service-
connected traumatic arthritis of the cervical spine] were 
remanded by the Board in April 2005 for additional 
development.  To the Board's knowledge, such development has 
yet to be completed; therefore, these four issues are not 
currently within the Board's jurisdiction.

FINDING OF FACT

For the period between April 21, 1991 and June 27, 1996, the 
veteran's service-connected lumbar spine disorder was 
manifested by radiating pain and severe limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
between April 21, 1991 and June 27, 1996 for the service-
connected lumbar spine disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected lumbar spine disorder 
between April 21, 1991 and June 27, 1996.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the increased rating issue.  [As detailed further 
below, the claim for entitlement to service connection for a 
thoracic spine disorder is being remanded for additional 
evidentiary development.]



Compliance with the Court's directives

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The September 2006 Court Order vacated and remanded that 
portion of the Board's April 2005 decision which failed to 
address the veteran's entitlement to a disability rating in 
excess of 40 percent between April 21, 1991 and June 27, 
1996.  This will be dealt with immediately below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's April 2005 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's April 15, 2005 decision, pages 6-9.]  The 
Board concluded as follows: "In short, the record indicates 
that the essential purpose of the notice requirement of the 
VCAA have been satisfied."

The Court Order did not identify any defect in the Board's 
April 2005 decision regarding the notification provisions of 
the VCAA.  Nor did the parties or the Court itself identify 
and deficiencies with respect to VCAA notice compliance on 
the part of VA.  The reason for remand was the Board's 
failure to address the veteran's entitlement to a disability 
rating in excess of 40 percent between April 21, 1991 and 
June 27, 1996.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's September 2006 Order serves to vacate 
the Board's April 2005 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements to the veteran.  In other words, through the 
Board's April 2005 denial, the veteran has already had an 
extensive advisement of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, on February 23, 2007, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

It is abundantly clear from pleadings to the Court, and 
statements made to the Board that the veteran and his 
attorney are fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim]. 

Since the Board's April 2005 decision, there has been a 
significant recent Court decision concerning the VCAA 
affecting the veteran's claim which must be addressed by the 
Board.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not in dispute.  Moreover, 
elements (2) and (3), existence of a disability and 
connection between the veteran's service and the claimed 
disability, have been rendered moot via the RO's grant of 
service connection for a lumbar spine disorder.  

With respect to elements (4) and (5), the veteran was 
provided specific notice of the Dingess decision in a letter 
from the RO dated March 20, 2006, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the March 2006 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

The veteran's claim of entitlement to an increased disability 
rating for the service-connected was lumbar spine disorder 
was considered based on element (4), disability rating.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.

With respect to element (5), effective date, the March 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran and his 
attorney have not indicated that there is any outstanding 
evidence relevant to this claim.   Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See DelaCruz, 
supra. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As was alluded to above, there is no indication that any 
relevant evidence is missing from the veteran's five volume 
claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter, 
and he has secured the services of an attorney.  As noted in 
the Introduction, the veteran testified before a Hearing 
Officer at the RO as to the increased rating claim in April 
1992.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

1.  Entitlement to a disability rating in excess of 40 
percent for a service-connected lumbar spine disorder for the 
period between April 16, 1991 and June 27, 1996.

The veteran seeks a disability rating in excess of the 40 
percent which has been assigned for the period between April 
16, 1991 (when his increased rating claims was filed) and 
June 27, 1996 (the effective date of the currently assigned 
60 percent rating).

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  However, 
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
See VAOPGCPREC 3-2000.  Therefore, only the former criteria 
are applicable to this issue, which involves the application 
of law for the period from April 1991 to June 1996.  The 
criteria which follow were in effect during that period.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1991).    

Under former Diagnostic Code 5292, a 40 percent evaluation is 
assigned for severe limitation of motion.  Forty percent is 
the maximum disability rating available under this code.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1991). 

Former Diagnostic Code 5293, effective prior to September 23, 
2002, provided a 
60 percent rating for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  A 40 percent rating was warranted for 
severe invertebral disc syndrome, with recurrent attacks with 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbar spine disability was 
rated under the former Diagnostic Code 5292 for the period 
between April 21, 1991 and June 27, 1996.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi, supra.  

A review of the medical evidence indicates that the veteran's 
back disability was manifested by complaints of pain, limited 
motion and x-ray evidence of degenerative changes.

As noted above, the veteran was rated under former Diagnostic 
Code 5292 [limitation of motion, lumbar spine].  This code 
rates based on limited motion and pain.  This diagnostic 
codes is clearly applicable.  However, the veteran is already 
in receipt of the maximum disability rating available under 
this code.  Therefore, the Board will consider if other 
Diagnostic Codes which would allow for an increased 
disability rating are applicable to this claim.

Review of the medical evidence demonstrates there is no 
evidence of fracture of the veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  This 
leaves consideration of Diagnostic Code 5293, intervertebral 
disc syndrome.  

The veteran's attorney has argued that Diagnostic Code 5293 
should be applicable in the instant case, as an April 1991 
examination record demonstrated radiating pain from his mid 
and low back and he was diagnosed with "parathesia caused, 
in part, by the L5 vertebra."  See the May 2007 the Brief in 
Support of Appellant's Claim, page 2.  The Board notes that 
the veteran's service-connected lumbar spine disorder was 
eventually increased to 60 percent disabling under Diagnostic 
Code 5293 based on evidence of radiculopathy in the lumbar 
spine.  Accordingly, the Board will proceed to rate the 
veteran's spine disorder under Diagnostic Code 5293, because 
this diagnostic code contemplates neurological and also 
because it is the only applicable diagnostic code which may 
be productive of a disability rating in excess of the 
currently-assigned 40 percent disability rating.

Schedular rating

As discussed in the law and regulations section above, under 
the former version of the rating schedule, to warrant a 60 
percent disability rating on the basis of intervertebral disc 
syndrome, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  Sixty percent is the 
maximum disability rating under Diagnostic Code 5293.

The medical record is pertinently negative for demonstrable 
muscle spasm.  The veteran made no complaints of muscle spasm 
to either the June 1991 or May 1995 VA examiners, and none 
was demonstrated upon examination.  Nor did the veteran 
mention any muscle spasm when he visited a VA emergency room 
in December 1994 for lower back pain or in the other relevant 
VA outpatient records dated in April 1991, July 1994, January 
1995 and April 1996, nor was such demonstrated.

An absent ankle jerk or other neurological findings have also 
not been identified. While the veteran has routinely 
complained of occasional pain and numbness in the lower 
extremities, no specific neurologic impairment or resulting 
functional loss has been identified during the time period 
under consideration.  To the contrary, on VA examination in 
May 1995, he demonstrated no sciatic nerve tenderness or 
tenderness along the course of the sciatic nerves.  Deep 
tendon reflexes were normal, equal and symmetrical and muscle 
strength in the toe extensors and flexors was normal.  
Moreover, no foot drop or bladder or bowel dysfunction was 
identified.  

The remainder of the medical record is consistent with these 
findings.  A VA outpatient record dated in July 1994 
demonstrated normal muscle strength and reflexes and no motor 
or sensory deficit.  The December 1994 VA emergency room 
record made similar findings, as there was no evidence of 
motor weakness or sensory deficit to either lower extremity, 
and no indication of sciatica.  Finally, a January 1996 VA 
rheumatology consult demonstrated normal muscle strength and 
reflexes.

Finally, there is no indication of other neurological 
findings appropriate to the site of the diseased disc.  
Specifically, a MRI report dated in March 1996 was completely 
negative for neurological findings.  
 
In short, there is no evidence which suggests the veteran's 
lumbar spine disorder has met any of the criteria for 
pronounced intervertebral disc syndrome.  Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under Diagnostic Code 5293 between April 16, 1991 and June 
27, 1996.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as Diagnostic Code 5293, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994). However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994).  However, after reviewing the 
record, the Board finds that a separate disability rating is 
not warranted, because the objective medical evidence does 
not demonstrate that the veteran suffered from a separate 
compensable neurological disability associated with his 
lumbar spine disability during the period 1991-1996.

In this regard, examinations have not identified any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  
There is no evidence of bowel or bladder impairment, foot 
drop, see the May 1995 examination report, nor is there 
evidence of any other additional neurological deficiency so 
as to warrant a separate disability rating under the 
diagnostic codes pertinent to rating neurological disorders.  
See 38 C.F.R. § 4.124a; see also Bierman, 6 Vet. App. at 129-
132.  The veteran and his attorney have not suggested that 
such is the case.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability resulted, during the period from 1991 to 
1996, in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b) (2007) [extraschedular rating criteria].  
Moreover, there is nothing in the Joint Motion which suggests 
that such consideration was contemplated by the Court.  The 
veteran's attorney, in a brief which was recently submitted 
in support of the veteran's claim, contended only that a 60 
percent rating should be assigned under former Diagnostic 
Code 5293.  Accordingly, the Board will not address the 
veteran's entitlement to an extraschedular rating during that 
period.    

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating ,in excess of the 40 percent currently 
assigned, for his service-connected lumbar spine disability 
between April 16, 1991 and June 27, 1996.  The benefit sought 
on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
between April 16, 1991 and June 27, 1996 for service-
connected lumbar spine disorder is denied.


REMAND

2.  Entitlement to service connection for a thoracic spine 
disorder.

With respect to the veteran's claim for entitlement to 
service connection for a thoracic spine disorder, the current 
medical evidence of record is unclear as to whether the 
veteran currently has a thoracic spine disability.  X-rays 
conducted in January 1997 showed "degenerative loss of 
height and signal intensity to the disc spaces at T11-12 and 
T12-L1."  The January 1997 VA spine examiner diagnosed the 
veteran with thoracic spine strain.  A diagnosis of "slight 
spondylosis and scoliosis" was made in July 1999 based on X-
ray reports of the thoracic spine; furthermore, a November 
2000 VA examination report demonstrated mild non-rotary 
scoliosis of the lower thoracic spine without fracturing or 
osteoarthritic changes.

However, in an October 1995 addendum to a May 1995 VA 
examination report, in response to an inquiry as to whether 
the veteran evidenced a thoracic spine disability, the 
examiner stated that although scoliosis of the thoracic spine 
was present, "there was no clinical evidence of symptoms 
referable to the thoracic spine."  Additionally, a November 
1996 VA examiner indicated the thoracic spine was a "mobile 
unit," and that the veteran's lumbar spine complaints were 
inclusive of those of the thoracic spine.  The November 2000 
VA examiner found "insignificant scoliosis involving the 
lower thoracic spine, which is not related to any traumatic 
episode."  Finally, an August 2000 MRI of the spine was 
unremarkable as to the thoracic spine.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current thoracic 
spine disability, and if so the relationship, if any, between 
any identified thoracic spine disability and the veteran's 
period of active service from July 1969 to July 1971, 
including complaints of back pain therein.  This must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

In view of the foregoing, the issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The veteran should be afforded 
a VA examination to determine the 
existence, nature and extent of any 
thoracic spine disability.  
The examiner should attempt, to the 
extent practicable, to identify and 
differentiate between 
symptomatology associated with the 
veteran's service-connected lumbar 
spine disease and that which is 
attributable to the thoracic spine, 
if any.  Any diagnostic testing 
which is deemed by the examiner to 
be appropriate for this purpose 
should be accomplished.  If it is 
determined that a separate thoracic 
spine disability exists, the 
examiner should render an opinion, 
in light of the veteran's entire 
medical history, as to the 
relationship, if any, between any 
identified thoracic spine 
disability and the veteran's 
military service, with specific 
consideration of complaints of back 
pain in service.  A copy of the 
examination report and opinion 
should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any 
evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should then 
readjudicate the issue of 
entitlement to service connection 
for a thoracic spine disorder.  If 
the benefit sought on appeal 
remains denied, the veteran should 
be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


